Title: To James Madison from James Maury, 3 July 1823
From: Maury, James
To: Madison, James


        
          
            Dear Sir,
            Liverpool 3 July 1823
          
          On the 21st May I had the pleasure to inclose in my letter to you of that date one to your Gardener from his brother, ⅌ the Robert Fulton for Newyork.
          At the request of Mr Rush I now send you a Basket containing a cheese, which I have addressed to the care of my friends Robert Pollard & Son at Richmond ⅌ the Lucilla Capt Chandler for James river requesting them to recieve it & do the needful at the Custom House. Particulars as under. You have Mr Rush’s letter under this envelope.
          It so happens that I am so pressed for time at this juncture as only to add your old obliged friend
          
            James Maury
          
        
        
          JM a cheshire Cheese 51 ⅌ … in a tin case marked Mr. Madison thereon & inclosed in the Basket.
        
      